Citation Nr: 1040739	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-34 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2010, and a transcript of this hearing 
is of record.  

The Veteran has submitted additional evidence since this case was 
certified for appeal, but has waived RO review.  


FINDING OF FACT

The Veteran suffers from occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, but does not suffer from 
total occupational and social impairment due to symptoms such as 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
including maintenance of minimal personal hygiene, disorientation 
to time or place, or memory loss of own name or names of close 
relatives.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 70 
percent disabling for PTSD have been met.  38 U.S.C.A.  §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was granted entitlement to service connection for 
PTSD in a November 2008 rating decision and was assigned an 
initial 50 percent disability rating effective April 2007.  The 
Veteran has appealed this initial 50 percent disability rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for 
Mental Disorders (General Formula), found at 38 C.F.R. § 4.130 
(2010).  

Under the General Formula, a 50 percent evaluation is assigned 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2010).

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV"). 38 C.F.R. § 4.130 (2010).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2010).

It appears that the Veteran was first treated for PTSD in 
November 2004 by the Vet Center.  A Counseling Summary dated May 
2006 reports that the Veteran has been assessed as having PTSD 
and assigned a GAF score of 45.  The summary notes symptoms of 
intrusive thoughts, exaggerated startle response, anxiety, sleep 
disturbances, fatigue, anger, relationship difficulties, 
isolation, alienation, and avoidance.  

The Veteran first sought mental health treatment from VA in 
August 2007.  At his initial mental health consultation, the 
Veteran described a long history of hypervigilance, intrusive 
thoughts, nightmares, and social avoidance.  He reported that he 
used to drink heavily for many years in an attempt to suppress 
these symptoms, but has been abstinent since receiving treatment 
in 1981.  The Veteran also described a history of interpersonal 
conflict, which the Veteran believed had caused marginalization 
at work and prevented him from receiving promotions for which he 
was otherwise qualified.  The Veteran stated that over the past 
several years, he had experienced increasingly severe depression, 
with loss of interest in almost all things, as well as diminished 
energy and appetite with weight loss.  He also reported 
increasing difficulty with procrastination, task completion, and 
attention generally.  He told the psychiatrist that he spends 
most of his time in front of television, although he does enjoy 
doing this.  He was a civilian employee at White Sands Missile 
Range where he had worked for many years and married to his third 
wife.  He reported two adult children and reported a close 
relationship with his son.  

The VA psychiatrist observed that the Veteran had a depressed and 
anxious mood with a constricted affect.  The Veteran's thought 
processes were linear and logical, with evidence of a thought 
disorder.  Insight and judgment were intact, and the Veteran 
denied suicidal ideation.  The Veteran was diagnosed with PTSD 
and a dysthymic disorder secondary to the PTSD.  

In December 2007, the Veteran's VA psychiatrist submitted a 
letter on the Veteran's behalf, stating that he was currently 
treating the Veteran for PTSD secondary to combat experiences in 
service.  He noted that the Veteran had reported that the 
Veteran's coworkers complain about him and that the Veteran had 
been passed over for promotion several times and criticized by 
his supervisor.  The Veteran expressed concern that his job was 
in jeopardy due to the increasing severity of his psychiatric 
symptoms over the past several years, prompting the Veteran to 
seek psychiatric treatment, as well as service connection.  

The Veteran was afforded a VA examination in June 2008.  The 
Veteran reported nightmares two times a week.  He described 
symptoms of avoidance, impaired sleep, social isolation, 
detachment, and anger control problems.  He reported that his 
symptoms began following his return from Vietnam.  He also 
reported problems with the law many years ago due to a history of 
alcohol abuse, but denied any current legal problems.  The 
Veteran has been married four times, twice to the same woman.  He 
had four children with his first wife.  At the examination, the 
Veteran informed the examiner that he was separated from his 
current spouse, though still legally married, but described a 
"very good" relationship with his children.  The Veteran 
reported attending church regularly and was a member of the DAV, 
although he did not attend meetings.  He stated that he prefers 
to be alone and avoids crowds.  The Veteran also described a 
history of problems with aggressiveness and anger control that 
have led to interpersonal problems in his marriages and at work.  
He commented that he had been counseled by his supervisor due to 
conflict at work.  

At the examination, the Veteran was cooperative and behaved 
appropriately.  He appeared well-oriented, and there was no 
evidence of impaired thought processes, communication skills, or 
memory.  The Veteran denied delusions or hallucination, suicidal 
and homicidal ideations, or obsessive or ritualistic behavior.  
The Veteran appeared capable of performing activities of daily 
living, including maintaining minimal personal hygiene.  Although 
the Veteran reported having a depressed mood, his affect was 
bright and cheerful.  The Veteran was diagnosed with chronic PTSD 
and alcohol dependence in sustained full remission.  The examiner 
assigned a GAF score of 65.  

VA treatment records show that the Veteran has continued to 
receive psychiatric treatment from the VA with little 
improvement.  In August 2009, the Veteran's treating psychiatrist 
expressed disagreement with the VA examiner's assignment of a GAF 
score of 65, as well as the examiner's opinion that the Veteran's 
employment was unaffected by his PTSD, noting that he had never 
assigned a GAF score higher than 45 following any of his sessions 
with the Veteran.  He also noted that the Veteran appeared able 
to maintain his employment at Whites Sands Missile Range only 
because he had a sympathetic supervisor who "covered" for the 
Veteran.  The VA psychiatrist stated that the Veteran had severe 
difficulty completing tasks at work and had been counseled 
several times by his supervisor concerning his irritability.  He 
concluded that the Veteran's performance at work is quite 
impaired and that the Veteran required considerable extra 
supervision.  He also reported that the Veteran's wife had 
recently divorced him due to his irritability and numbing.  He 
diagnosed the Veteran with sever, chronic PTSD; however, he noted 
that the Veteran's thought processes were linear and logical, 
with no evidence of delusions or suicidal or homicidal ideations.  
Short and long term memory appeared normal.  

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge.  The Veteran testified that due to his PTSD, 
he got into frequent arguments at work and was verbally abusive 
towards his coworkers.  He also reported memory problems and 
panic attacks two or three times a week.  He stated that he did 
not attend any social gatherings, rather he just sat at home 
alone doing nothing.  The Veteran noted that he his performance 
at work has deteriorated over the past several years, as 
evidenced by his evaluations.  He testified that he has been 
warned on multiple occasions about his conduct and performance at 
work.  At his hearing, the Veteran submitted records from his 
employer, including a letter from his supervisor, noting that the 
Veteran's performance had worsened and that there were concerns 
regard his ability to perform his job safely and effectively.  

Based on the above, the Board finds that entitlement to a 70 
percent disability rating for the period on appeal.  While the 
Veteran reports some positive social interaction in the form of 
church attendance and his relationship with his children, he has 
a long history of significant interpersonal conflict, including 
marital problems and conflict with co-workers.  The Veteran has 
apparently been repeatedly counseled at work regarding his job 
performance and it appears that his job is at risk.  Performance 
reviews support the Veteran's claims of diminished occupational 
functioning.  Additionally, the Veteran has consistently reported 
sleep disturbances and depression that have responded poorly to 
counseling and medication.  

However, entitlement to a disability rating in excess of 70 
percent is not warranted.  While the Veteran's symptoms are 
serious, they do not cause total occupational and social 
impairment.  The Veteran still has some positive interpersonal 
relationships, and despite his employment problems, he is still 
gainfully employed.  There is no evidence of record of impaired 
thought processes or communication skills or severe memory loss.  
The Veteran has denied hallucination or delusions, as well as 
suicidal or homicidal ideations.  He appears able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Furthermore, despite the Veteran's anger 
control issues, he has reported no current legal problems as the 
result of his PTSD nor any instances of grossly inappropriate 
behavior.  

The Board has considered whether the Veteran's disability 
warrants referral for extraschedular consideration.  To accord 
justice in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009), the Court held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.  Here, 
the Board finds that the issue of TDIU has not been raised by the 
record, as the most recent evidence of record shows that the 
Veteran is gainfully employed.  However, in the event that in the 
future the Veteran would lose his job as a result of his service 
connected PTSD, he could submit a claim for TDIU with the RO.

In conclusion, entitlement to an initial disability rating of 70 
percent, but no greater, is granted for the Veteran's service 
connected PTSD for the entire period on appeal.   The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in April 2007.  This letter informed the Veteran of 
what evidence was required to substantiate his claim and of VA 
and the Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability ratings 
and effective dates.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in increased 
rating claims.  The Federal Circuit recently reversed the 
Veterans Court's decision in Vazquez-Flores, finding that VA is 
not required to tailor § 5103(a) notice to individual Veterans or 
to notify them that they may present evidence showing the effect 
that worsening of a service-connected disability has on their 
employment and daily life for proper claims adjudication.  For an 
increased rating claim, section § 5103(a) now requires that the 
Secretary notify claimants generally that, to substantiate a 
claim, they must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in severity 
of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (holding that notice specific to individual 
Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for PTSD originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that 
a disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the original 
claim and technically not a claim for an increased rating).  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The Veteran submitted records from 
the Vet Center and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in June 2010.  The appellant was afforded a VA medical 
examination in June 2008.  The examination is adequate and 
probative for VA purposes because the examiner relied on 
sufficient facts and data, provided a rationale for the opinion 
rendered, and there is no reason to believe that the examiner did 
not reliably apply reliable scientific principles to the facts 
and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an initial disability rating of 70 percent, but no 
greater, is granted for the Veteran's service connected PTSD.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


